NO. 07-10-0331-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                    MAY 20, 2011
                           ______________________________


                          BRENTON W. SHADDEN, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2008-420688; HONORABLE JIM BOB DARNELL, JUDGE

                           _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                ABATEMENT AND REMAND


      Following pleas of not guilty, Appellant, Brenton W. Shadden, was convicted by a

jury of one count of aggravated assault with a deadly weapon, a second degree felony,

and one count of aggravated assault on a public servant, a first degree felony. 1

Punishment was assessed by the trial court at ten years confinement on each count,

ordered to run concurrently.       Notice of appeal was filed on August 13, 2010, and


1
Tex. Penal Code Ann. §§ 22.02(a)(2) and 22.02(b)(2)(B) (West Supp. 2010).
following the filing of the appellate record, Appellant's brief was originally due to be filed

on February 9, 2011.


        By notice dated February 18, 2011, Appellant's appointed counsel, Maxwell C.

Peck, was advised that Appellant's brief had not been filed and was directed to file the

brief no later than February 28, 2011. Instead, counsel filed a motion for extension of

time requesting only twenty days in which to file the brief explaining as grounds his case

load, being out of town and the closing of his private practice.                   An extension was

granted to March 11, 2011, noting that subsequent extensions would not be considered

absent good cause.2


        After the March 11, 2011 deadline passed, counsel was again advised that the

brief had not been filed and was given until April 1, 2011, in which to do so. Counsel

was further advised that failure to comply might result in abatement of the appeal and a

remand of the cause to the trial court for further proceedings pursuant to Rule 38.8(b)(2)

and (3) of the Texas Rules of Appellate Procedure. Once again, counsel failed to timely

file the brief and instead filed a second motion for extension of time citing his case load

as grounds. This Court generously granted an extension to May 11, 2011, in which to

file Appellant's brief.


        The May 11, 2011 deadline has now passed and counsel has not communicated

with this Court regarding this appeal. Consequently, we now abate this appeal and

remand the cause to the trial court for further proceedings. Upon remand, the trial court

2
 See Curry v. Clayton, 715 S.W.2d 77, 79 (Tex.App.--Dallas 1986, no writ) (generally, the normal press of
business is not considered good cause).
                                                  2
shall use whatever means necessary to immediately determine why counsel has failed

to timely file Appellant=s brief and take such action as is necessary to ensure that the

brief is filed with the Clerk of this Court.


       Should counsel file Appellant's brief on or before, June 6, 2011, he is directed to

notify the trial court, in writing, of the filing, whereupon the trial court shall not be

required to take further action. If, however, the brief is not filed by that date, pursuant to

Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure, the trial court is

directed to conduct a hearing (irrespective of whether Appellant's counsel subsequently

files a brief), on or before June 20, 2011, to determine the following:


       1.      whether Appellant desires to prosecute the appeal;
       2.      whether Appellant=s counsel has effectively abandoned the appeal
               given his failure to timely file a brief;
       3.      whether Appellant has been denied effective assistance of counsel
               and is entitled to new appointed counsel; and
       4.      whether Appellant's counsel's failure to comply with the Rules of
               Appellate Procedure and the directives of this Court raises a
               substantial question as to counsel's honesty, trustworthiness, or
               fitness as a lawyer. See Tex. Code Jud. Conduct, Canon 3(D)(1),
               reprinted in Tex. Gov't Code Ann., tit. 2, subtit. G, app. B (West
               2005).


Should it be determined that Appellant does want to prosecute this appeal and the trial

court determines he is entitled to new appointed counsel, the trial court shall

immediately provide to the Clerk of this Court the name, address, telephone number,

and state bar number of the newly-appointed counsel. The trial court shall execute

findings of fact and conclusions of law, and shall cause its findings, conclusions, and

any necessary orders to be included in a supplemental clerk's record to be filed with the
                                               3
Clerk of this Court by July 8, 2011.         Finally, newly appointed counsel shall file

Appellant's brief within thirty days after the date of appointment.


       It is so ordered.



                                            Per Curiam


Do not publish.




                                             4